Citation Nr: 0705132	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-15 508	)	DATE
	)
	)


THE ISSUE

Whether the February 9, 1983, decision by the Board of 
Veterans' Appeals (Board) involved clear and unmistakable 
error (CUE).



REPRESENTATION

Moving party represented by:  Susan Paczak, Attorney at Law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The moving party served on active duty from September 1972 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion by the moving party charging that there 
was clear and unmistakable error in the February 1983 Board 
decision that denied her attempt to restore service 
connection for depressive neurosis.  


FINDING OF FACT

The February 9, 1983, decision of the Board, which denied the 
attempt to restore service connection for depressive 
neurosis, was adequately supported by evidence then of 
record, and it is not shown that the applicable statutory and 
regulatory provisions existing at that time were ignored or 
incorrectly applied, or that the decision was undebatably 
erroneous.


CONCLUSION OF LAW

The February 9, 1983, decision of the Board, which denied the 
attempt to restore service connection for depressive 
neurosis, was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
20.1400, 20.1403 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, was enacted prior to the submission of the motion 
considered herein.  VA issued regulations to implement the 
VCAA, codified as amended at 38 C.F.R. 3.102, 3.156(a), 3.159 
and 3.326(a).  In Livesay v. Principi, 15 Vet. App. 165 (en 
banc) (2001), however, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA was not applicable 
to motions alleging CUE in decisions of the Board.  
Accordingly, the Board finds that the VCAA is not applicable 
to this motion as a matter of law.

Clear and Unmistakable Error Analysis

Under 38 U.S.C.§ 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400.

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, of fact or 
law, that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result 
would have been manifestly different but for the 
error.  Generally, either the correct facts, as 
they were known at the time, were not before the 
Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a).

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  See 38 C.F.R. § 20.1403(c).  
Examples of situations that are not CUE are (1) Changed 
diagnosis.  A new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision.  (2) Duty 
to assist.  The Secretary's failure to fulfill the duty to 
assist.  (3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.  See 38 C.F.R. § 
20.1403(d).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  See 38 C.F.R. § 
20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision." Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one which 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

As indicated above, on February 9, 1983, the Board issued a 
decision in the appeal of an April 1982, RO decision, wherein 
the Board denied the moving party's request to restore 
service connection for depressive neurosis.  In making that 
decision, the Board found that the moving party suffered an 
episode of catatonic schizophrenia prior to service, 
treatment in service was only for adjustment reaction to 
adult life, which was acute and transitory, and depressive 
neurosis was not present until nearly one year after service 
and was related to post service childbirth.

In April 2005, the moving party filed a motion for revision 
of the 1983 Board decision based on CUE.  In it, she alleged 
that the Board improperly applied 38 C.F.R. § 3.303 when it 
found that the in-service adjustment reaction was acute and 
transitory.  The moving party urges that acute diseases were 
not excluded if they were first incurred in service.  The 
moving party also contended that 38 U.S.C.A. § 38 U.S.C.A. 
§ 1110 was improperly read by the Board to include that the 
disease not be acute and transitory.  The moving party also 
urged that, when it upheld the severance, the Board 
improperly applied 38 C.F.R. § 3.105 by merely re-
interpreting evidence and not seeking additional evidence to 
support its findings regarding whether the condition was 
service-connected.  

Thus, the essence of the moving party's arguments are that 
her award of service connection should have been restored by 
the Board because it was improperly severed by the RO.  

Review of the pertinent evidence of record in February 1983, 
clearly shows that the moving party's assertions are not 
correct.  Service connection was granted for depressive 
neurosis in a 1976 rating decision and rated as 100 percent 
disabled from 1976.  The decision granting service connection 
was based on review of service medical records and a post 
service hospitalization in January 1975 for severe depression 
dating to four months prior to admission and related to the 
post-service birth of her first child.  

Service medical records reviewed by the Board in 1983 showed 
that at the time of the enlistment physical examination, the 
moving party did not reveal a past history of a lengthy 
psychiatric hospitalization.  The moving party was seen for 
psychiatric consultation in January 1973 related to feeling 
overwhelmed by her studies in the Navy.  She noted a 
difficult family life and revealed that she had been 
hospitalized for 8 months for psychiatric reasons prior to 
service, in 1971, following a suicide attempt.  Mental status 
was noted to be for the most part good.  She wanted to remain 
in the Navy.  In a February 1973 psychiatric consultation it 
was noted that she had gained considerable maturity in the 
Navy and was handling her situation well.  It was noted her 
pre-service problems supported adjustment and personality 
difficulties.  The diagnosis was adjustment reaction, adult 
life, in remission.  In January 1974 she underwent separation 
physical examination which revealed no psychiatric 
abnormalities.  She was pregnant at the time of her 
separation from service.  

The moving party was a patient at Tidewater Psychiatric 
Institute from January to May 1975.  She was noted to have 
depression dating to the birth of her child.  She was 
observed to be ambivalent towards her baby, immature, 
infantile, agitated, and resentful towards her husband.  The 
diagnosis at discharge was depressive psychoneurosis with 
marked agitation, passive dependent personality.  

In an October 1975 VA psychiatry consultation, the examiner 
opined that the current diagnosed depressive psychoneurosis 
passive dependent personality was a continuation of the 
adjustment reaction to adult life noted in service.  

In December 1977, she underwent neuropsychiatry evaluation at 
VA.  The diagnosis was depressive neurosis.  She reported she 
was afraid that having another child would cause another 
breakdown.  

Pre-service medical records obtained in 1982 confirmed that 
the moving party was hospitalized following a suicide attempt 
as a teenager.  Diagnoses included catatonic schizophrenia 
and anxiety neurosis.  

In a January 1982 rating decision, the RO proposed to severe 
service connection based on the finding that the only problem 
noted in service was adjustment reaction of adult life.  The 
first evidence of psychoneurotic depressive reaction, the 
current post service diagnosis, was in January 1975.  Thus, 
the RO found no reasonable basis was shown which could 
maintain service connection for this disorder.  

In September 1982, the moving party's psychologist provided 
commentary on her many diagnoses.  He opined that the she had 
a pre-existing psychiatric disorder that was aggravated by 
service.  

In an April 1982 rating decision, the RO severed service 
connection because there was no disability shown in service.  
It noted that adjustment reaction was not a disability under 
the law.  

Private treatment records show the diagnosis in June 1982 was 
personality disorder, borderline type.

The moving party argued in her appeal in 1982 that the 
severance was based on incomplete information, and noted that 
she believed records considered by VA characterized the 
hospitalization in service inaccurately as indicating that 
job stress alone was the culprit for her problems.  

In its decision in 1983, the Board observed that the private, 
service and VA records show that the only problem in service 
was adjustment disorder, which was not a disease entity under 
VA law.  It was noted that psychoneurosis was not shown in 
service but was shown in January 1975, after service, and it 
was related back to the post-service childbirth by the moving 
party and the medical personnel providing diagnosis at that 
time.  The Board concluded that the weight of the evidence 
showed no disability in service.  

The moving party's claim that there was CUE in the Board's 
February 1983 decision amounts to nothing more than a 
disagreement with the way the evidence of record was 
evaluated.  The Board recognizes that there was evidence 
arguably in the moving party's favor, namely the 
neuropsychiatric opinion in October 1975 and the September 
1982 private opinion.  However, a disagreement as to how the 
facts were weighed or evaluated does not constitute CUE, 
under 38 C.F.R. § 20.1403(d), and, therefore, the Board now 
concludes that, in the decision of February 1983, the Board 
did not commit any error of law or fact constituting CUE when 
it determined that service connection should not be restored.  
38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403.

Moreover, the Board did not improperly apply 38 C.F.R. 
§ 3.303, 38 U.S.C.A. § 1110 or 38 C.F.R. § 3.105.  Rather, 
the Board determined that there was no evidence of 
aggravation of the preservice psychosis in service, nor was a 
neurosis noted in service.  The final conclusion of the Board 
was that the depressive neurosis developed post service and 
was unrelated to any event in service.  The moving party 
disagrees with this finding.  As noted above, this is not 
CUE.  

In conclusion, it is recognized that any party to a Board 
decision can make a motion to have the decision revised or 
reversed on the grounds of CUE.  38 U.S.C.A. § 7111; 38 
C.F.R. §§ 20.1400(a), 20.1401(b) (2006).  In order to prevail 
on such a motion, however, it must be established that there 
was an error in the Board's adjudication and that the error 
was such that, had it not been made, the outcome of the 
adjudication would have been manifestly different.  38 C.F.R. 
§ 20.1403(c) (2006).  If it is not clear that a different 
result would have ensued, the error complained of cannot be 
"clear and unmistakable."  Id.  In this case, the moving 
party has not given any indication as to why the results of 
the February 9, 1983, Board decision would have been 
different but for the alleged errors.  The fact remains the 
Board concluded there was no disability in service.  
Therefore, it must be concluded that the Board did not commit 
any error of law or fact constituting CUE in the decision of 
February 9, 1983.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1403.


ORDER

The motion for revision of the February 9, 1983, Board 
decision on the grounds of clear and unmistakable error is 
denied.



                       
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



